DISMISS; and Opinion Filed March 13, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00482-CV

                        MAXINE JACKSON, Appellant
                                  V.
           THE HOUSING AUTHORITY OF THE CITY OF DALLAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00531-B

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Myers
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

December 6, 2018, that failure to file the brief by December 16, 2018 would result in dismissal of

the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id. 38.8(a)(1);

42.3(b), (c).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

180482F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 MAXINE JACKSON, Appellant                         On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-18-00482-CV         V.                     Trial Court Cause No. CC-18-00531-B.
                                                   Opinion delivered by Justice Myers,
 THE HOUSING AUTHORITY OF THE                      Justices Osborne and Nowell participating.
 CITY OF DALLAS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee THE HOUSING AUTHORITY OF THE CITY OF
DALLAS recover its costs of this appeal from appellant MAXINE JACKSON.


Judgment entered this 13th day of March, 2019.




                                             –2–